internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-102446-00 date date x a b esop d1 d2 d3 d4 d5 d6 dear this letter responds to a letter dated date submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated d1 it elected to be a s_corporation effective d2 but revoked that election on d3 it subsequently elected to be an s_corporation effective d4 x then revoked its s_corporation_election effective for the taxable_year beginning d5 on d5 a and b owned percent of the stock of x as community_property and a owned percent of the stock of x individually subsequent to d5 esop acquired x stock by purchase from x a and b and by contribution from x currently esop own sec_90 percent of the stock of x and a owns percent of the stock of x x is requesting permission to reelect to be an s_corporation effective d6 prior to the termination of the five-year waiting_period imposed by sec_1362 of the code a and b represent that they will not make an election under sec_1042 concerning their sale of x stock to esop sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after its first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to the terminate the election based solely on the information submitted and the representations made permission is granted for x to elect to be an s_corporation effective d6 this ruling is conditioned on a and b not making an election under sec_1042 concerning the sale of their x stock to esop except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
